Citation Nr: 1243766	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  95-27 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Service connection for psychiatric disability other than PTSD.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1980 to February 1981, with additional service in the Army Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose from December 1993 rating decision in which the RO denied service connection for a psychiatric disability and an October 2009 rating decision in which the RO denied service connection for osteoarthritis of the lumbar spine.  

Regarding the Veteran's claim for a psychiatric disability, in March 1994, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 1994, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 1994.  The Veteran filed an NOD responding to the lumbar spine rating decision in October 2009.  An SOC was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In July 1994, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In April 2001, the Board remanded the claim for service connection for a psychiatric disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested development, the RO continued to deny the claim (as reflected in a January 2007 supplemental SOC (SSOC)) and returned this matter to the Board.

In September 2007, the Board again remanded the claim for service connection for a psychiatric disability to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in an October 2009 SSOC) and returned this matter to the Board for further appellate consideration.

In August 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence, along with a waiver of his right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  

In October 2011, the Board remanded the claims then on appeal to the RO, via the AMC, for further action.  After accomplishing further action, the RO continued to deny each claim (as reflected in a June 2012 SSOC), and returned the matters to the Board. 

The Board's decision addressing the matters of service connection for PTSD, as well as for psychiatric disability other than  PTSD, is set forth below.  The matter of service connection for a lumbar spine disability is addressed in the remand following the order; this matter is again being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided  have been accomplished.

2.   The Veteran did not engage in combat with the enemy and has not alleged an in-service stressor related to fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of his service; and the occurrence of no claimed stressor has been corroborated..

4.  Competent, persuasive evidence does not establish that the Veteran currently meets the diagnostic criteria for PTSD, or that there exist a medical relationship between any currently diagnosed psychiatric disability and the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  The criteria for service connection psychiatric disability other than PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in an October 2010 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; the October 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The issues were last adjudicated in a June 2012 supplemental statement of the case.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent objective evidence associated with the claims file consists of available service, VA, and private treatment records, service personnel records, the report of a September 1993 VA examination, and Social Security Administration records.  Also considered in connection with the appeal are the transcripts of the Veteran's  RO and Board hearings.   The Board finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is required.  

It appears that all of the actions previously requested  by the Board in its prior remand have been completed, as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Social Security Administration records as well as ongoing private treatment records have been obtained, as requested in the Board's October 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf, and a February 2008 formal finding of unavailability of the Veteran's complete service treatment records.  

The Board also notes that the Veteran was informed that he could submit alternative forms of evidence, other than service records to corroborate his account of in-service harassment in a letter from the AMC dated October 2011.  The Veteran submitted no additional evidence to verify his claimed in-service stressor. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter  herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) , see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The claims file includes a December 1991 psychological evaluation report.  The report noted that the Veteran's psychological functioning was further complicated by his alcohol and drug abuse.  The Veteran stated that his drug and alcohol abuse began in 1987 when he started working as a fireman.  The Veteran noted six occasions of detoxification.  Diagnoses of chronic alcohol abuse, cocaine abuse, questionably in remission, and adjustment reaction with mixed emotional features were provided.  

A January 1992 disability determination from the Social Security Administration noted a primary diagnosis of alcoholism since June 1991.  Secondary diagnosis were mixed personality disorder, borderline intelligence and substance abuse.  

A discharge summary from St. Elizabeth's Hospital dated in January 1992 noted diagnoses of atypical bipolar disorder, depressed and secondary diagnoses of cocaine and alcohol abuse.  It was reported that the Veteran felt more depressed after the loss of his wife, girlfriend and job, it was also noted that he had legal problems.  

The Veteran was afforded a VA examination in September 1993.  The Veteran explained to the VA examiner that during his service, his sister was abducted and that he had to go home in order to handle the investigation and support his mother.  The Veteran stated that he tried to get out of the Army with a hardship discharge but was rebuffed and threatened with the thought that he would never be let out of the Army.  He stated that once he went outside the chain of command and contacted to his congressman, his company threatened his life when their own jobs were threatened.  The Veteran stated that he felt that his life was in danger and that he his life outside the military had also fallen apart.  

The examiner stated that the Veteran's civilian readjustment had been marred by repeated failures at his attempts at adaptation.  It was noted that after discharge the Veteran held a variety of security jobs and then became a fire fighter from 1986 to 1991.  The Veteran reported that he experienced anxiety while driving the fire truck and that led him to drinking and drugs which resulted in legal infractions.  It was noted that the Veteran's marital life was troubled and that he was separated from his wife.  The examiner noted that the Veteran's problems with drugs and alcohol were very severe and required multiple hospitalizations.  He explained that with time, his detoxification began to alternate with admissions for depression and suicidal drug overdoses.  The examiner stated that although there were no records to document it, it appeared that the Veteran was diagnosed with bipolar disorder two years prior to the examination.  A diagnosis of bipolar affective illness was provided.

In a July 1994 Decision Review Officer hearing, the Veteran asserted that he had psychiatric disorders secondary to harassment from fellow soldiers and superiors who were abusive to him when he requested and obtained an early discharge.  The Veteran stated that he began to drink heavily in service and that he had never used alcohol or drugs until his entrance into the military.  He stated that he abused these substances secondary to stress he endured during service.  

An August 1996 discharge note from Bournewood Hospital noted that the Veteran had been admitted for acute detoxification of alcohol dependence and cocaine abuse.  The Veteran was also evaluated for depression.  Diagnoses of alcohol dependence, cocaine abuse and depression, not otherwise specified, were provided.

An August 1997 report from Bournewood hospital noted that the Veteran was readmitted secondary to increasingly frequent depression and having resumed his alcohol use.  Diagnoses of major depression, recurrent without psychotic features and poly-substance dependence were provided.

In a January 1999 discharge summary note, the Veteran was reported as drinking up to a bottle of wine per night and abusing cocaine and was reported as having become increasingly suicidal about his inability to visit his fifteen year old son.  

A treatment note from the Brigham and Women's Hospital dated in May 2006 reported that the Veteran had a history of mood disorder and substance abuse now in remission.  It was noted that the Veteran was shot at while driving a bus.  The Veteran reported that he had worked as a firefighter and started using crack with people from work.  The Veteran was diagnosed with a history of mood disorder and substance abuse.  It was noted that the Veteran had some symptoms consistent with PTSD.  Diagnoses of mood disorder, not otherwise specified and rule out PTSD were provided.  In an October 2007 treatment note for complaints of back pain, the Veteran described a history of posttraumatic stress disorder due to an incident in which a gang member shot through the windshield of a bus he was driving and that he had had severe PTSD since that event.  

A September 2009 lumbar spine treatment note from Dr. Z.I. noted that the Veteran provided a history of PTSD related to a bus driving incident.  

In a VA medical center psychiatric outpatient note dated in November 2010, the Veteran stated that he had anxiety since 2005 when a man shot a gun into the window of a bus he was driving in October 2005.  It was noted that the Veteran had a history of cocaine and alcohol dependence but had been sober for eleven years.  He stated that he drank alcohol heavily while in the military when his sister was kidnapped.  

During the August 2011 video-conference hearing.  During his hearing, the Veteran testified that his psychiatric condition arose from harassment he experienced when he requested to leave service due to a family emergency, he said that he was harassed and was told that he had to pay back his bonus.  He stated that at that time he was drinking on duty.  He stated that he was under a tremendous amount of stress and was still affected by the experience.  He testified that he was treated at the VA medical center in the 1980s or 1990s and that he had been diagnosed with PTSD by a medical professional. 

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection, three elements must be established. There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2012); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

No compensation is to be paid for a disability that is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2012).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2) , 3.301(c)(3) (2012).

At the outset, the Board notes review of all of the evidence in the Veteran's paper and electronic (Virtual VA) claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

1.  Service Connection for PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) ; see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843  (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War  and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  As the Veteran's claimed stressor does not relate to fear of hostile military or terrorist activity, the amendment is not applicable in this case.

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board is cognizant, however, of the fact that in certain circumstances, such cases involving allegations of a personal assault (in this case harassment), it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  To that end, 38 C.F.R. § 3.304, as well as VA's Adjudication Procedure Manual, M21-1MR, set forth alternative sources of establishing the occurrence of a stressor involving personal assault.  See 38 C.F.R. § 3.304(f)(5); see also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, Paragraph 30.

Thus, that evidence of behavior changes-including, but not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes-following the claimed assault is one type of relevant evidence that may be found in these alternative sources of evidence.  38 C.F.R. § 3.304(f)(5) (2012).  

The Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for PTSD.  As noted above, the Veteran asserts that he developed PTSD as a result of harassment he endured following his attempts to receive a hardship discharge.  

The medical evidence of record fails to include confirmed diagnosis of PTSD, or that any current PTSD is medically-related to service.  While the Veteran is shown to have "symptoms of PTSD" in May 2006; an actual diagnosis is not provided.  Additionally May 2006 treatment notes which report symptoms of PTSD followed Veteran's description of a post-service incident which is unrelated to- and which occurred over twenty years after- the Veteran's service.  The Veteran's "PTSD symptoms" are attributed not to the Veteran's service, which he is not shown to mention during his treatment, but instead to a traumatic incident which occurred while the Veteran was driving a bus.  

In this case, due to the facts that service treatment records are limited and a stressor has not been verified, much of the Veteran's claim relies upon his assertions that he was harassed during service and that he suffered from PTSD as a result of that harassment.  However, the Board finds the Veteran to be of limited credibility due to inconsistencies in his contentions.  

The Veteran contends that he was harassed while in service and that this harassment led him to the abuse of drugs and alcohol.  The evidence of record, while demonstrating reports of heavy drinking in service, suggests that much of the Veteran's drug and alcohol abuse began many years after service.  Notably, while the Veteran stated during his Decision Review Officer and Board hearings that his substance abuse was a response to the harassment he endured in service, he is shown in treatment records to relate his substance abuse to things wholly unrelated to service, most often to his work as a firefighter, which began several years after the Veteran's discharge.  Further, the Veteran's earliest treatment notes of record, those dated in December 1991 and January 1992 note the Veteran's relation of his substance abuse to his beginning to work as a firefighter in 1987 and his relation of his symptoms to the loss of his wife, girlfriend and job as well as legal problems.  Significantly, in September 1993, when reporting his symptoms to a VA examiner, the Veteran is shown to relate his symptoms to his service.  Despite multiple requests from the AMC and RO, the Veteran has not presented any evidence that supports his assertion that he was harassed during service.  

The Veteran is shown relate his symptoms to different events when reporting his symptoms in different venues.  For example, the Veteran has asserted that he suffered from PTSD secondary to harassment during his DRO and Board hearings.  He is shown, however, to relate PTSD symptoms to a traumatic incident while driving a bus to private physicians and shown to relate other symptoms of anxiety and depression to problems at home and at work.  The Board finds that the Veteran's inconsistent reports render his contentions far less credible.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (in determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements.)

The Board notes that under 38 C.F.R. § 3.304(f)(3), where a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Here, however, while he states that he feared for his life, the Veteran is not shown to have been threatened by hostile military or terrorist activity of the sort described by the amended regulation.  

The Board is cognizant of the fact that, due to the nature of the claimed offense, where a claimed stressor involves personal assault, evidence of behavioral changes following the claimed assault may constitute credible evidence of a stressor.  See 38 C.F.R. § 3.304(f)(5) (2012).  Accordingly, the Veteran may, and has, suggested that his substance abuse is proof of an in-service stressor.  Here, as above, however, the Veteran's limited credibility renders this claim of little value.  While the evidence of record demonstrates an extensive history of substance abuse, no treatment is shown for several years after service, and the Veteran himself attributes such abuse to post-service events in multiple reports.  

Further, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) recently held that under 38 C.F.R. § 3.304(f)(5) medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  In this case, the Board notes that the evidence of record contains no medical support to corroborate the Veteran's claimed stressor.  Instead, PTSD symptoms, where discussed at all, are attributed to a post-service incident where someone shot at the Veteran while he was driving a bus.  

The Board notes that the Veteran was afforded a VA examination in September 1993 but that a medical nexus opinion was not provided.  Where, however, as here, the evidence of record includes neither a verified stressor, a confirmed diagnosis of PTSD, or medical information linking PTSD to the claimed in-service stressor, and  where the Veteran's contentions are found to be of very limited credibility, a VA medical opinion is simply not warranted by the evidence of record, and to remand for a VA examination would be fruitless.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

As noted above, in order to establish service connection for PTSD there must be evidence of a stressor, a diagnosis of PTSD and a link between the stressor and PTSD.  Here, the evidence does not demonstrate credible evidence of an in-service stressor, a present diagnosis of PTSD or a credible and competent opinion which links PTSD to service.  The required elements to establish service connection for PTSD are simply not demonstrated in this case, and, accordingly, the Veteran's claim for service connection for PTSD must fail.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

2.  Psychiatric Disability Other Than PTSD

The Board also finds that the preponderance of the evidence weighs against a finding that any current psychiatric disability other than PTSD is medically related to his period of active duty service, to include any claimed harassment therein.

Initially, while the Veteran's record contains multiple treatment records for psychiatric treatment, the vast majority of that treatment is related to the Veteran's substance abuse.  Here, however, the record is wholly unclear as to the reasons for the Veteran's substance abuse.  As above, the Board notes that his contentions are inconsistent and that his credibility, is, therefore questionable.  

Further, the medical evidence of record simply does not support a finding that the Veteran incurred a psychiatric disability other than PTSD in service.  Service treatment records are silent as to any complaints, findings, or diagnosis of a psychiatric nature, and the Veteran is shown to have received treatment for his psychiatric disorders only years after service.  Moreover, the Veteran himself has attributed his symptoms to different causes, he has stated in various treatment records that his symptoms were secondary to service, that they were secondary to problems at home with his family and that they were secondary to the stresses of a job as a firefighter.  The claims file does not contain medical evidence which supports the Veteran's claim that his symptoms were or are due to service.  

While current psychiatric disability other than PTSD is demonstrated, the record contains neither competent, credible evidence that there exists a medical nexus between a disability for which service connection may be granted and service.  On this record, and given the Veteran's limited credibility, a VA examination or medical opinion is not warranted by the evidence of record.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

As no competent, probative evidence supports a finding that the Veteran has current psychiatric disability other than PTSD that had its onset in or is otherwise medically-related to service, this aspect of the claim for service connection must also be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, on this record, that doctrine is not applicable..  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for psychiatric disability other than PTSD is denied.



REMAND

While further delay is regrettable, the Board finds that further RO action on the claim for service connection for a lumbar spine disability.

Following remand in October 2011, the Veteran was afforded VA examinations in December 2011 and May 2012.  In its remand instructions, the VA examiner was instructed specifically that the VA examiner was to consider in his determination the Veteran's lay assertions and his medical history.  While the Veteran was provided with VA examinations, the examiners, neglected to consider, the Veteran's assertions that he experienced continuous back symptoms since service.  

The Board finds that the VA examiners failed to acknowledge in his report the Veteran's lay statements that he experienced constant back symptoms, stating only that there were no service records that showed such a chronic injury.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (an account in-service injury/treatment and symptomatology, within lay observation, must be considered in the evaluation of his claims.)  

Once VA has provided an examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).

In short, under these circumstances, the Board finds that further examination which includes a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the remaining claim for service connection.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection.  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file currently includes VA treatment records from the Boston, Massachusetts, VA Medical Center (VAMC) dated through October 7, 2011.  Hence, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO should consider all evidence added to the record since the RO's last adjudication of the claim. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  The RO should obtain from the Boston VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated after October 7, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file,  
the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current low back disability(ies).  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service.  

In rendering the requested opinion, the physician should specifically consider and discuss the October 1981 service treatment record reflecting low back pain following an injury and the post-service treatment records, as well as the Veteran's contentions.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


